Case 3:18-cv-00806-DJH-CHL Document 1-1 Filed 12/07/18 Page 1 of 6 PageID #: 6




                             EXHIBIT A
Case 3:18-cv-00806-DJH-CHL Document 1-1 Filed 12/07/18 Page 2 of 6 PageID #: 7




                             EXHIBIT A
Case 3:18-cv-00806-DJH-CHL Document 1-1 Filed 12/07/18 Page 3 of 6 PageID #: 8




                             EXHIBIT A
Case 3:18-cv-00806-DJH-CHL Document 1-1 Filed 12/07/18 Page 4 of 6 PageID #: 9




                             EXHIBIT A
Case 3:18-cv-00806-DJH-CHL Document 1-1 Filed 12/07/18 Page 5 of 6 PageID #: 10




                             EXHIBIT A
Case 3:18-cv-00806-DJH-CHL Document 1-1 Filed 12/07/18 Page 6 of 6 PageID #: 11




                             EXHIBIT A
